Order entered November 28, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-22-00957-CV

                         NEAL YANOFSKY, Appellant

                                        V.

      BUFF CITY SOAP INVESTCO, LLC, MICHAEL SUTTON AND
          GUIDEBOAT CAPITAL PARTNERS, LLC, Appellees

               On Appeal from the 191st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-09871

                                     ORDER

      We REINSTATE this appeal which we abated to allow the trial court an

opportunity to determine the parties’ September 20, 2022 motion seeking to have

the date of the judgment corrected from August 25, 2021 to August 25, 2022, the

date the judgment was allegedly signed. The trial court’s online docket reflects the

trial court granted the motion on November 7, 2022.         However, the ordered

supplemental clerk’s record containing a copy of the order, any nunc pro tunc

judgment, and the trial court’s docket sheet has not yet been filed. Accordingly,
we ORDER Dallas County District Clerk Felicia Pitre to file the supplemental

clerk’s record no later than December 5, 2022.

      We DIRECT the Clerk of the Court to send a copy of this order to the

Honorable Gena Slaughter, Presiding Judge of the 191st Judicial District Court;

Ms. Pitre; and, the parties.

                                          /s/    BONNIE LEE GOLDSTEIN
                                                 JUSTICE